Citation Nr: 9920304	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic sinusitis, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Juan Regional Office (RO) May 1990 rating decision which 
increased the rating of the service-connected chronic 
sinusitis disability from 0 to 30 percent, and denied service 
connection for "ear condition."

In March 1995, the case was remanded to the RO for additional 
development of the evidence.  By May 1999 RO rating decision, 
service connection was granted for the veteran's bilateral 
hearing loss, and a noncompensable rating was assigned.  The 
May 1999 favorable action by the RO as to the matter of 
service connection for bilateral hearing loss renders the 
claim moot as a full grant of the benefit sought pursuant to 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995) that a notice of 
disagreement to a service connection claim translated into a 
notice of disagreement for other "down-stream element[s]" 
such as the rating assigned or the effective date of the 
award).

During the pendency of this appeal, the VA Schedule of 
Ratings for diseases of the respiratory system was amended, 
effective October 7, 1996.  In light of the favorable 
resolution of the veteran's appeal under the regulatory 
criteria in effect prior to October 7, 1996, as discussed 
below, the Board finds that the veteran has not been 
prejudiced by the fact that his case was not considered under 
the newly amended regulation.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In his March 1991 substantive appeal, the veteran requested a 
Travel Board hearing.  A review of the record reveals that an 
RO hearing was held in October 1991, but no further mention 
was made regarding his requested Travel Board hearing.  
Nevertheless, in view of a favorable resolution of the 
veteran's appeal, as discussed below, the Board finds that 
the veteran has not been prejudiced by the fact that he was 
not scheduled for a Travel Board hearing.  See Bernard, 
4 Vet. App. 384.

In the March 1995 remand, the Board referred to the RO the 
veteran's claim of service connection for furunculosis.  A 
review of the record reveals that development of that issue 
has not yet been undertaken; that claim therefore remains 
pending and is again referred to the RO for appropriate 
action.  See Kandik v. Brown, 9 Vet. App. 434 (1996); Hanson 
v. Brown, 9 Vet. App. 29 (1996).  


FINDING OF FACT

The veteran is status post two surgical procedures for 
chronic sinusitis and still continues to experience 
exacerbations of the disability requiring medication and 
there is evidence of osteomeatal complex obstruction; he has 
nasal obstruction, near-constant headaches, purulent 
discharge, is unable to smell adequately, and has itchy eyes; 
his symptoms are occasionally incapacitating and he receives 
frequent medical treatment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a maximum 50 percent rating for 
chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 
6513 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected chronic 
sinusitis has increased in severity.  Proscelle v. Derwinski, 
1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  

Once determined that a claim is well grounded, VA has a 
statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  Thus, the Board is satisfied that the duty 
to assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for chronic sinusitis was 
granted by November 1962 RO rating decision, and a 
noncompensable rating was assigned (the noncompensable rating 
was subsequently affirmed by a Board decision in January 
1971, and it has been in effect until the May 1990 RO rating 
decision increasing the evaluation of that disability to 30 
percent).  That decision was based on the veteran's service 
medical records and post-service clinical evidence 
demonstrating that chronic sinusitis, manifested by a 
"stuffy feeling" of head and X-ray evidence of bilateral 
antral sinusitis with hypertrophy of inferior turbinates had 
its onset in active service.

A November 1968 clinical note from Hospital Santa Rosa 
indicates that the veteran was treated at that facility for 
allergic rhinitis and sinus infection.  Reportedly, an X-ray 
study of his paranasal sinuses revealed evidence of bilateral 
maxillary sinusitis necessitating medical treatment.

On VA medical examination in January 1969, the veteran 
indicated that he experienced postnasal drip and frontal 
pain.  On examination, both inferior turbinates were enlarged 
and bluish in color; X-ray study of the paranasal sinuses 
revealed mucosal thickening in both maxillary antra with the 
suggestion of a small polypoid soft tissue mass arising from 
the infrastructure on the right side.  Chronic allergic 
rhinosinusitis was diagnosed.

An August 1970 clinical note from H. Miranda, M.D., reveals 
that he treated the veteran for chronic sinusitis since June 
1964.  The treatment reportedly consisted of use of 
antibiotic medication and topical drops.

Medical records from Asociacion Hospital del Maestro (AHM), 
dated in August 1985, reveal that the veteran was 
hospitalized at the facility for surgery and treatment of his 
chronic maxillary sinusitis from August 1, to August 4, 1985; 
his disability was then manifested by polypoid and thickened 
mucosa and symptoms of runny nose, watery eyes, headaches, 
and shortness of breath.  During hospitalization, he 
underwent bilateral Caldwell Luc surgery.  

A January 1989 X-ray study of the paranasal sinuses performed 
at the Radiology Institute reveals the presence of marked 
mucoperiosteal thickening in the frontal and maxillary 
sinuses with air-fluid level in the right maxillary sinus.

An October 1989 medical statement from I. Padro, M.D., 
reveals that he treated the veteran for sinusitis, headaches, 
and nasal obstruction since June 1985; since January 1989, 
the treatment was reportedly rendered on a monthly basis.  
Dr. Padro indicated that the veteran's August 1985 surgery 
improved his condition "for a while" but he continued to 
require treatment with antibiotics, antihistamines, and 
Kenalog.  

On VA medical examination in February 1990, the veteran 
indicated that he experienced symptoms of stuffy nose, 
headaches, and episodes of sneezing since 1961.  He reported 
that he underwent a surgical procedure for his sinusitis 4 
years earlier but his condition had reportedly not improved 
and he continued to experience headaches and nasal discharge.  
X-ray study of the sinuses revealed opacification of both 
maxillary, ethmoid, frontal, and sphenoid sinuses, 
enlargement of nasal turbinates, and left-sided deviation of 
nasal septum.  On examination, allergic rhinosinusitis was 
diagnosed.

A September 1991 X-ray study of the sinuses performed at the 
Lafayette Hospital revealed no evidence of fluid level.

At an October 1991 RO hearing, the veteran testified that he 
received ongoing medical treatment for his continuing 
symptoms of sinusitis including "permanent" headaches, 
swelling of the face, and pressure in the ears.  Reportedly, 
he was informed by his treating physician that another 
surgery was required.  He indicated that his prior surgery 
alleviated his symptoms only for about 2 to 3 years.  

Medical records from R. Caballero, M.D., from March 1991 to 
September 1995 reveal intermittent treatment associated with 
the veteran's chronic sinusitis.  

VA outpatient treatment records from September 1990 to June 
1996 reveal intermittent treatment associated with the 
veteran's chronic sinusitis, manifested by persistent facial 
pain and swelling, nasal congestion and drainage, and 
headaches.  In June 1996, a surgical procedure was performed, 
consisting of pansinusectomy, septoplasty, and left lip wedge 
excision.  

On VA medical examination in December 1996, the veteran 
indicated that he experienced nasal obstruction, swelling of 
the left upper lip, painful ears, and headaches, noting that 
he was using Vancenase AQ medication without much improvement 
of his condition.  

On examination, the external nose, nasal vestibule, nasal 
cavities, septum, floor of the nose, inferior meatus and 
turbinates, middle meatii, sphenoethmoid recess, and the 
olfactory area were normal.  Chronic sinusitis was diagnosed.

A January 1997 VA computerized tomography (CT) study of the 
paranasal sinuses revealed a post-surgical residual 
thickening of the mucosa uncinate process on the right side 
with occlusion of the right osteoma unit, residual mucosal 
swelling at the posterior maxillary sinus, bilaterally, an 
irregular soft tissue density at the maxillary sinus, 
pneumatization of the left middle turbinate, bony defects at 
both maxillary sinuses, and mucosal thickening at the left 
sphenoid sinus.

On VA medical examination in February 1999, the examiner 
indicated that this was a well-known chronic sinusitis case 
wherein the veteran received treatment for chronic and acute 
episodes of pansinusitis for the past several years.  His 
past treatment included 2 surgical procedures, but he still 
continued to experience exacerbations of his condition 
requiring medication; a recent CT study reportedly revealed 
some osteomeatal complex obstruction.  

At the time of the examination, the veteran's main complaints 
consisted of nasal obstruction, headaches, nasal secretion, 
frequent inability to smell adequately, frequent episodes of 
itchy eyes, and fullness of both ears.  It was indicated that 
the veteran's ability to breath through the nose was 
impaired, that there was occasional purulent discharge, that 
he had frequent allergic attacks with sneezing and itchy 
eyes, and that he occasionally experienced episodes of 
incapacitation.  On examination, there was evidence of thin 
mucosa with engorged turbinate and thickened nasal mucosa, 
but there was no purulent discharge or crusting.  Chronic 
rhinosinusitis was diagnosed.

Currently, the veteran's service-connected chronic sinusitis 
disability is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996); a 30 percent evaluation is assigned 
consistent with evidence of severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  
A maximum schedular rating of 50 percent is warranted for 
postoperative chronic sinusitis, following radical operation, 
with osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

Based on the foregoing, the Board believes that a 50 percent 
rating for the veteran's service-connected chronic sinusitis 
is warranted.  The entirety of the evidence of record reveals 
that he has received rather regular medical treatment for his 
disability since service connection therefor was initially 
granted in 1962.  Although two surgeries were performed to 
alleviate his symptoms, in August 1985 and June 1996, his 
condition is shown to have improved only temporarily 
following each surgery (e.g. December 1996 VA medical 
examination report, a few months after the June 1996 surgery, 
at which time the objective evidence revealed no 
abnormalities).  

Most recently, a VA medical examination was performed in 
February 1999, at which time it was indicated that this was a 
well-known case of chronic sinusitis disability, and that the 
veteran continued to experience exacerbations of his symptoms 
despite repeated surgeries.  It was indicated that he 
experienced symptoms of headaches, purulent discharge, nasal 
obstruction, and allergic attacks with sneezing and itchy 
eyes; apparently, the severity of his symptoms is 
occasionally incapacitating.  

As discussed above, Diagnostic Code 6513 provides that 
"severe" symptoms of chronic sinusitis include frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  If 
such severe symptoms continue to be present after repeated 
operations, a 50 percent rating is warranted for the 
disability under Diagnostic Code 6513.  In this case, 
although the evidence suggests that the severity of the 
veteran's sinusitis symptomatology is only occasionally 
incapacitating and it is not entirely clear how severe or 
frequent are his episodes of headaches, the severity and 
frequency of his overall symptoms is shown to require 
frequent medical treatment, he reported that his headaches 
are "permanent," and there continues to be evidence of thin 
mucosa with engorged turbinate and thickened nasal mucosa 
(see February 1999 VA medical examination report).  

Thus, resolving the benefit of the doubt in the veteran's 
favor and on consideration of his subjective complaints 
reported over the years, the Board believes that the severity 
of his service-connected chronic sinusitis disability more 
nearly approximates the rating criteria for a 50 percent 
rating under Diagnostic Code 6513.  38 C.F.R. §§ 4.3, 4.7.

In view of the determination by the Board that a maximum 
schedular 50 percent evaluation is warranted for the 
veteran's chronic sinusitis disability under the criteria for 
rating diseases of the nose and throat, in effect prior to 
October 7, 1996, the Board need not explore the propriety of 
rating him under the criteria effective on and after October 
7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (the version more favorable to the veteran applies 
where a change of applicable law or regulation occurs after a 
claim is filed, but before a final decision is rendered).


ORDER

A maximum schedular rating of 50 percent for chronic 
sinusitis is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

